      Case: 1:20-cv-01872-JG Doc #: 38-1 Filed: 01/04/21 1 of 5. PageID #: 417




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CITY OF MAPLE HEIGHTS, OHIO, et                 )      CASE NO.: 1:20-CV-01872
 al.,                                            )
                                                 )      JUDGE JAMES S. GWIN
                       Plaintiffs,               )
                                                 )      MAGISTRATE JUDGE
 v.                                              )      THOMAS M. PARKER
                                                 )
 NETFLIX, INC., et al.,                          )      DEFENDANT NETFLIX, INC.’S
                                                 )      MEMORANDUM IN SUPPORT OF
                       Defendants.               )      ITS MOTION TO DEEM THE
                                                 )      ALLEGATIONS SET FORTH IN ITS
                                                 )      COUNTERCLAIM ADMITTED


I.     PRELIMINARY STATEMENT

       On December 10, 2020, Plaintiff, the City of Maple Heights (the “City”), was required by

this Court’s orders to answer Defendant Netflix, Inc.’s (“Netflix”) Counterclaim. (See ECF No.

25 at p. 5 and ECF No. 26). The City, however, (while filing a Motion to Dismiss Netflix’s

Counterclaim) chose to flout this Court’s requirement that an answer also be filed.          As a

consequence, the City has admitted the allegations set forth in Netflix’s Counterclaim.

II.    PROCEDURAL FACTS

       On August 21, 2020, the City filed its Complaint against Defendants Netflix and Hulu,

LLC (“Hulu”) (Netflix and Hulu are collectively referred to herein as the “Defendants”). (ECF

No. 1). In short, the City alleges that Defendants provide video services, are video service

providers, and, as such, must pay a franchise fee to the City pursuant to Ohio Rev. Code. § 1332.21

et. seq. (the “VSF Act”). (See generally id.). Based on these allegations, the City asks this Court

to declare that the VSF Act is applicable to Defendants’ services and to find that Defendants

violated the VSF Act. (See generally id.).
        Case: 1:20-cv-01872-JG Doc #: 38-1 Filed: 01/04/21 2 of 5. PageID #: 418




         On September 9, 2020, Netflix filed an Unopposed Motion for Extension of Time which

the Court granted on September 14, 2020. (ECF No. 7). In granting Netflix’s motion, the Court

ruled that it had “until 10/19/2020 to answer” the Complaint. (Id.). Pursuant to the Court’s order,

on October 19, 2020, Netflix moved to dismiss the Complaint (ECF No. 21), answered the

Complaint (ECF No. 22), and filed a Counterclaim in which Netflix alleges that the City’s attempt

to contort the VSF Act in a manner that encompasses Defendants’ services renders it

unconstitutional. (See generally id.). The Counterclaim posits that if this Court adopts the City’s

tortured interpretation of the VSF Act, the VSF Act will necessarily violate the First Amendment,

the Internet Tax Freedom Act, the Communications Act, and the Commerce Clause.                (See

generally id.).

         On October 23, 2020, the Court entered the Scheduling Order which states, in pertinent

part:

                  The Court requires defendants to file an answer to the complaint
                  regardless of whether they have filed or plan to file a motion to
                  dismiss. The filing of a motion to dismiss shall not delay the time
                  in which the party must answer the complaint.

(ECF No. 25 at p. 5) (emphases added).

         On November 6, 2020, the City filed an Unopposed Motion For Extension of Time in

which it requested “an extension of time, up to and including December 10, 2020” to oppose

Netflix’s Motion to Dismiss and “answer and/or respon[d] to Netflix’s counterclaims.” (ECF No.

26). On November 10, 2020, the Court granted the City’s Unopposed Motion for Extension of

Time and ruled that it had “until 12/10/2020 to answer Netflix Inc.’s Counterclaims” and to

oppose Defendants’ Motions to Dismiss. (Id.) (emphasis added).

         On December 10, 2020, the City opposed the Defendants’ Motions to Dismiss (ECF Nos.

33 and 34) and moved to dismiss Netflix’s Counterclaim (ECF No. 35). The City, however, did



                                                  2
       Case: 1:20-cv-01872-JG Doc #: 38-1 Filed: 01/04/21 3 of 5. PageID #: 419




not answer Netflix’s Counterclaim—despite the Court’s unambiguous requirement that it do so.

(See ECF No. 25 at p. 5 and ECF No. 26).

III.    LAW AND ARGUMENT

        By failing to answer Netflix’s Counterclaim, the City admitted all of the allegations set

forth therein. The City’s failure to answer Netflix’s Counterclaim on December 10, 2020 is in

derogation of this Court’s Scheduling Order. (See ECF No. 25 at p. 5 and ECF No. 26). As a

result of its failure to file an answer when this Court ordered it to do so, the Federal Rules of Civil

Procedure and black-letter Sixth Circuit law provide that the City has admitted the allegations set

forth in Netflix’s Counterclaim. See Fed. R. Civ. P. 8(b)(6) (“An allegation—other than one

relating to the amount of damages—is admitted if a responsive pleading is required and the

allegation is not denied”); see also Dunbar v. Prelesnik, No. 16-1374, 2016 WL 11618615, at *2

(6th Cir. Oct. 27, 2016) (“the defendants were required to file an answer within fourteen days” of

the denial of their motion to dismiss and their “failure to do so constituted an admission of all of

the complaint’s factual allegations pursuant to Rule 8(b)(6)”); Consolo v. United Mediation Group,

LLC, No. 17-cv-681, 2018 WL 1848652, at *2 (N.D. Ohio Apr. 18, 2018) (“Because Defendants

failed to respond to Consolo’s allegations, they are deemed to have admitted them”); Gomez v.

U.S., No. 09-22148-Civ., 2010 WL 3834211, at *1-2 (S.D. Fla. Sept. 28, 2010) (partially granting

“Defendant’s Motion to Deem Certain Allegations in the United States’ Counterclaim Admitted”

pursuant to Rule 8(b)(6) because the “allegations required a responsive pleading and were not

denied.”).

IV.     CONCLUSION

        As set forth above, Netflix respectfully requests that the Court rule that the City admitted

all of the allegations set forth in Netflix’s Counterclaim.




                                                  3
     Case: 1:20-cv-01872-JG Doc #: 38-1 Filed: 01/04/21 4 of 5. PageID #: 420




January 4, 2021                          Respectfully submitted,


                                            /s/ Gregory C. Djordjevic
                                            Amanda Martinsek (0058567)
                                            Gregory C. Djordjevic (0095943)
                                            ULMER & BERNE LLP
                                            1660 West 2nd Street, Suite 1100
                                            Cleveland, Ohio 44113-1448
                                            216-583-7000 / Fax: 216-583-7001
                                            Email: amartinsek@ulmer.com
                                            Email: gdjordjevic@ulmer.com

                                            Of counsel:

                                            Mary Rose Alexander*
                                            Robert C. Collins III*
                                            LATHAM & WATKINS LLP
                                            330 North Wabash Ave., Suite 2800
                                            Chicago, IL 60611
                                            312-876-7700/Fax: 312-993-9767
                                            Email: mary.rose.alexander@lw.com
                                            Email: robert.collins@lw.com
                                            Email: joseph.thomas@lw.com

                                            Jean A. Pawlow*
                                            LATHAM & WATKINS LLP
                                            555 Eleventh Street, NW, Suite 1000
                                            Washington, D.C. 20004-1304
                                            202-637-2200/Fax: 202-637-2201
                                            Email: jean.pawlow@lw.com

                                            *admitted pro hac vice

                                            Counsel for Defendant Netflix, Inc.




                                        4
     Case: 1:20-cv-01872-JG Doc #: 38-1 Filed: 01/04/21 5 of 5. PageID #: 421




                               CERTIFICATE OF SERVICE

       I hereby certify that, on January 4, 2021, a copy of the foregoing was filed electronically

and sent to all counsel of record by operation of the Court’s CM/ECF System.



                                                    /s/ Gregory C. Djordjevic
                                                    Counsel for Defendant Netflix, Inc.




                                                5
